               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         EASTERN DIVISION


INLAND FAMILY PRACTICE CENTER, LLC                                     PLAINTIFF

v.                                     CIVIL ACTION NO. 2:18-CV-140-KS-MTP

ALEX M. AZAR, II,
Secretary of the United States Department
of Health and Human Services                                         DEFENDANT



                                      ORDER

      This is an appeal from Defendant’s determination that Plaintiff was overpaid

for certain Medicare claims, primarily for urine drug screenings provided to

beneficiaries between January 1, 2011, and May 29, 2014. After various levels of

administrative appeal, the total amount of alleged overpayment was approximately

$3,000,000.00. Plaintiff sought judicial review of the final decision rendered by the

Medicare Appeals Council (“MAC”). On September 11, 2020, the Court remanded this

case to the Secretary for reconsideration of the MAC’s decision in light of new

evidence.

      Approximately eight months later, Plaintiff filed an Emergency Petition for

Writ of Mandamus [62], asking the Court to issue a writ of mandamus compelling the

Secretary to render a decision on the remand no later than July 25, 2021. Plaintiff

argues that the MAC did nothing for over seven months and then remanded the case

to the Office of Medicare Hearings and Appeals (“OMHA”) for further proceedings

before an Administrative Law Judge (“ALJ”). Plaintiff notes that during the initial
pendency of its case before an ALJ, the case languished without a hearing, forcing

Plaintiff to request escalation to the MAC, skipping the ALJ level of the appeal

process. It appears to be undisputed that Defendant has a significant backlog of

unaddressed Medicare appeals. 1 Plaintiff contends that it is entitled to a hearing and

decision from OMHA within ninety days of its receipt of the case from MAC, that

OMHA will certainly not meet that deadline, and that a writ of mandamus is the only

available remedy.

       This Court has original jurisdiction over “any action in the nature of

mandamus.” 28 U.S.C. § 1361. “Mandamus is an extraordinary remedy . . . .” Cargo

Transporters, Inc. v. Fed. Motor Carrier Safety Adm’n, 836 F. App’x 321, 322 (5th Cir.

2021). It “is only appropriate when the duty is so plainly prescribed as to be free from

doubt; thus, mandamus is not available to review the discretionary acts of agency

officials.” Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 768 (5th Cir. 2011).

Rather, “[t]he petitioner must demonstrate (1) a clear right to the relief, (2) a clear

duty by the respondent to do the act requested, and (3) the lack of any other adequate

remedy.” In re Stone, 118 F.3d 1032, 1034 (5th Cir. 1997).

       “The third element requires that there be no other adequate remedy available.

This requires exhaustion of any adequate administrative remedies before a court may

issue mandamus.” Wolcott, 635 F.3d at 768. “An alternative remedy, including an

administrative remedy, is adequate if it is capable of affording full relief as to the


1 See Supreme Home Health Servs., Inc. v. Azar, 812 F. App’x 229, 232 (5th Cir. 2020)
(acknowledging backlog of Medicare appeals).
                                                 2
very subject matter in question.” Id. Even if Plaintiff proves all three elements, “the

decision to grant or deny the writ remains within the court’s discretion because of the

extraordinary nature of the remedy.” Id.

      Plaintiff argues that it has a statutory right to receive a hearing and ruling

from an ALJ within ninety days of the case’s remand to OMHA from the MAC, citing

42 U.S.C. § 1395ff. The statute provides, in relevant part: “[A]n administrative law

judge shall conduct and conclude a hearing on a decision of a qualified independent

contractor under subsection (c) and render a decision on such hearing by not later

than the end of the 90-day period beginning on the date a request for hearing has

been timely filed.” 42 U.S.C. § 1395ff(d)(1)(A). This time period applies to cases where

the MAC remands a case to OMHA, and the clock begins to run on the date OMHA

received the remand from the MAC. 42 C.F.R. § 405.1016(b)(2). If an ALJ fails to meet

the deadline imposed by § 1395ff(d)(1)(A), “the party requesting the hearing may

request a review by” the MAC. 42 U.S.C. § 1395ff(d)(3)(A). In that case, the MAC has

ninety days to review the case and make a decision. Sahara Health Care, Inc. v. Azar,

975 F.3d 523, 526 (5th Cir. 2020). Alternatively, the claimant can skip the ALJ and

“escalate” the case to the MAC, in which case the MAC gets 180 days to review the

case and make a decision. Id. If the MAC does not render a decision within the

prescribed time period, the claimant can then seek judicial review. Id.

      Therefore, “[w]hile the statute imposes deadlines for completion at each step

of the process, it also anticipates that the deadlines may not be met and thus gives


                                           3
the healthcare provider the option of bypassing each step and escalating the claim to

the next level, ultimately reaching judicial review by a United States district court

within a relatively prompt time.” Cumberland Cnty. Sch. Hosp. Sys., Inc. v. Burwell,

816 F.3d 48, 54 (4th Cir. 2016). In other words, the Medicare Act imposes deadlines

on each step of the appeal process, but it also provides consequences if those deadlines

are not met. “Congress specifically gave the healthcare provider a choice of either

waiting for the ALJ hearing beyond the 90-day deadline or continuing within the

administrative process by escalation to the next level of review.” Id. at 55.

      Accordingly, the Court concludes that Plaintiff currently has another adequate

remedy: continuing within the statutory appeal process laid out above. Plaintiff can

wait to see if the ALJ addresses its claim within 90 days and then escalate to the

MAC, or Plaintiff can escalate to the MAC now and skip the ALJ. 42 U.S.C. §

1395ff(d)(3)(A). Then, if the MAC does not render a decision within the statutorily

allotted time, Plaintiff is free to seek judicial review. Sahara Health Care, 975 F.3d

523 at 526. This alternative remedy is adequate because, despite the undisputed

backlog of Medicare appeals, it is “capable of affording full relief as to the very subject

matter in question.” Wolcott, 635 F.3d at 768.

      Moreover, even if Plaintiff had established all three elements necessary for

mandamus relief, the Court would be disinclined to grant it before the Defendant has

even had a chance to complete the statutory appeal process. Defendant’s backlog of

cases is notorious. See, e.g. Supreme Home Health Servs., Inc. v. Azar, 812 F. App’x


                                            4
229, 232 (5th Cir. 2020). Nevertheless, the process is “constitutionally adequate,”

providing due process of law. Sahara Health Care, 975 F.3d at 533. As the Fourth

Circuit has noted:

      [W]e have no reason to believe that any judicial intervention into HHS’s
      administrative process, . . . would improve anything. The courts surely
      do not have greater competence to administer the Medicare
      reimbursement claims process than does HHS. And, in addition, judicial
      intervention as requested by the [plaintiff] would simply put each of its
      claims at the head of the queue, moving all others back one space and
      producing no net gain.

Cumberland Cnty. Hosp. Sys., 816 F.3d at 56. In short, “the political branches are

best-suited to alleviate OMHA’s crippling delays.” Id. at 57. “Article III treatment of

the ailing Article II patient in the manner the [plaintiff] urges” is neither possible nor

desirable. Id.

      In summary, “[t]he common-law writ of mandamus . . . is intended to provide

a remedy for a plaintiff only if he has exhausted all other avenues of relief . . . .”

Heckler v. Ringer, 466 U.S. 602, 616, 104 S. Ct. 2013, 80 L. Ed. 2d 622 (1984). Plaintiff

has not exhausted his administrative remedies. Therefore, he has an adequate

avenue of relief. Ctr. for Dermatology & Skin Cancer, Ltd. v. Burwell, 770 F.3d 586,

591 (7th Cir. 2014); Michael Reese Hosp. & Med. Ctr. v. Thompson, 427 F.3d 436, 441

(7th Cir. 2005). For these reasons, the Court denies Plaintiff’s Emergency Motion for

Writ of Mandamus [62].

      SO ORDERED AND ADJUDGED this 23rd day of June, 2021.

                                                      /s/     Keith Starrett
                                                                    KEITH STARRETT

                                            5
    UNITED STATES DISTRICT JUDGE




6
